IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DARRIUS LARALLE                       NOT FINAL UNTIL TIME EXPIRES TO
WIMBLEY,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D14-1245
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 21, 2014.

An appeal from the Circuit Court for Duval County.
J. Bradford Stetson, Judge.

Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      We affirm and note that any concerns regarding the legality of any portion of

appellant’s sentence were not properly preserved for appeal.

      AFFIRMED.

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.